Davis, P. J. (dissenting).
Several authorities cited by my learned brother Beady show that it has been adjudicated by the supreme court of this state that actions of assault and battery and of slander cannot be brought by a wife against her husband. Those adjudications necessarily involved the construction of the statute under which the right to bring such an action is now claimed. I think they should be accepted by us (after they have stood unreversed for so many years), until the question is otherwise decided by the court of last resort. There was nothing in conflict with those decisions in holding, as this court did, that in an equitable action for limited divorce on the ground of cruel and inhuman treatment, rendering it unsafe for the wife to live with her husband, he could, on a proper case shown, be arrested and held to abide the judgment, because the nature of the action was one for injury to the person. The order of arrest in such case was in lieu of the old writ of ne exeat, by which the court of chancery held the husband to await its judgment within the jurisdiction of the court.
I heartily concur in the unbounded detestation of wife-beaters which my brother Beady has so forcibly expressed; and I think the legislature might well provide a carefully prepared statute giving direct personal remedies by suit in such cases; but the courts have decided that that has not yet been done, and the doctrine stare decisis requires us to leave to the court of appeals or to the legislature the gallant duty of setting the law free to redress by civil actions all the domestic disputes of husband and wife, whether committed *191by unbridled tongues or angry blows. Their rights, however, to such redress ought, I think, to be mutual; and to have due regard to the fact that many acts, words and things that would be assaults and batteries and slanders between other persons, have no such character between husbands and wives. And perhaps some provision should be made allowing reasonable opportunities for the restoration of domestic peace by amicable settlements, free from the liens of litigious attorneys. I must, therefore, in the present state of things, dissent from the conclusion of my brethren.